Citation Nr: 0944043	
Decision Date: 11/19/09    Archive Date: 11/25/09

DOCKET NO.  04-34 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for back disability, 
characterized as spondylotic changes of the lumbar spine.

3.  Entitlement to service connection for neck disability, 
characterized as degenerative disc disease of the cervical 
spine.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Patrick Alberts, Associate Counsel


INTRODUCTION

The Veteran had active duty for training from April 1973 to 
January 1974.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  

The Veteran requested a video conference hearing, which was 
scheduled for October 2009 after an earlier postponement.  
The record reflects that the Veteran failed to show for the 
scheduled hearing and a second request for postponement has 
not been received.  As such, the Board may proceed as if the 
hearing has been withdrawn.  38 C.F.R. § 20.700(d).

The issue of entitlement to service connection for hepatitis 
C is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

There is no competent medical evidence linking the Veteran's 
claimed neck and back disorders to service.


CONCLUSIONS OF LAW

1.  Back disability, characterized as spondylotic changes of 
the lumbar spine, was not incurred in active service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).

3.  Neck disability, characterized as degenerative disc 
disease of the cervical spine, was not incurred in active 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
his representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159.  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
any award of benefits.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  Such notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits is issued by the agency of original jurisdiction.  
Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

As to timing of notice, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) has held that 
timing-of-notice errors can be "cured" by notification 
followed by readjudication.  Mayfield v. Nicholson, 444 F.3d 
1328, 1333-34 (Fed. Cir. 2006) (Mayfield II); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) ("The Federal 
Circuit specifically mentioned two remedial measures: (1) The 
issuance of a fully compliant [section 5103(a)] notification, 
followed by (2) readjudication of the claim."); Pelegrini v. 
Principi, 18 Vet. App. 112, 122-24 (2004) ("proper 
subsequent VA process" can cure error in timing of notice).

In a March 2005 notice letter, the Veteran was informed of 
the information and evidence not of record that was necessary 
to substantiate his claim; the information and evidence that 
the VA would seek to provide; and the information and 
evidence the claimant was expected to provide.  The Board 
notes that this notice did not provide any information 
concerning the evaluations or the effective dates that could 
be assigned should service connection be granted.  See 
Dingess v. Nicholson, 19 Vet. App. 473.  As this decision 
affirms the RO's denial of service connection, however, the 
Veteran is not prejudiced by the failure to provide him that 
further information.  The Board finds that service connection 
is not warranted for the claim decided herein, therefore, any 
question as to the assignment of a rating or effective date 
is moot.

The VA has a duty to assist the Veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A(a).  
This duty includes assisting the Veteran in obtaining records 
and providing medical examinations or obtaining medical 
opinions when such are necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth 
Secretary's various duties to claimant).

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a Veteran's claim for benefits, there are 
four factors for consideration.  These four factors are (1) 
whether there is competent evidence of a current disability 
or persistent or recurrent symptoms of a disability; (2) 
whether there is evidence establishing that an event, injury, 
or disease occurred in service, or evidence establishing 
certain diseases manifesting during an applicable presumption 
period; (3) whether there is an indication that the 
disability or symptoms may be associated with the Veteran's 
service or with another service-connected disability; and (4) 
whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c) (4).

With respect to the third factor above, the United States 
Court of Appeals for Veterans Claims has stated that this 
element establishes a low threshold and requires only that 
the evidence "indicates" that there "may" be a nexus 
between the current disability or symptoms and the Veteran's 
service.

The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In this case, the Veteran has not been afforded a VA 
examination because the evidence is adequate to address the 
appeal.  Simply put, there is no competent evidence 
suggesting a nexus between the claimed disability and 
service.  Based on the facts of this case, VA has no duty to 
provide a VA examination or obtain a medical opinion, even 
under the low threshold of McClendon.

Efforts to locate the Veteran's service treatment records 
(STRs), indicated by correspondence with the Veteran, 
National Personnel Records Center, and the Army National 
Guard, were unsuccessful.  Where STRs are missing, VA's duty 
to assist the veteran, to provide reasons and bases for its 
findings and conclusions, and to consider carefully the 
benefit-of-the-doubt rule are heightened.  Milostan v. Brown, 
4 Vet. App. 250, 252 (1993); citing Moore v. Derwinski, 1 
Vet. App. 401, 406 (1991); and O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991).  Furthermore, the Court has held that 
"[n]owhere do VA regulations provide that a veteran must 
establish service connection through medical records alone."  
Stozek v. Brown, 4 Vet. App. 457, 461 (1993), quoting 
Cartright v. Derwinski, 2 Vet. App. 24, 25-26 (1991).

VA must make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA contacted the Veteran to aid in 
acquiring outstanding VA and private treatment records.  The 
Veteran's responses to VA inquiries show that he has only 
received treatment by VA.  These records have been retrieved 
and associated with the claims file.  For the foregoing 
reasons, the Board concludes that all reasonable efforts were 
made by VA to obtain evidence necessary to substantiate the 
claim.  As the evidence of record provides sufficient 
information to adequately evaluate the claim, no further 
assistance to the Veteran with regard to the development of 
evidence is required.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159; Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Factual Background

The Veteran's DD Form 214 indicates that he served 
approximately eight months of active service.  His type of 
separation was characterized as relief from active duty for 
training.  

As indicated above, the Veteran's STRs were not available for 
review.

A December 1999 VA treatment report includes an MRI of the 
Veteran's low spine.  The Veteran complained of radiculopathy 
into the right lower extremity and a history of degenerative 
disease of the lumbar spine.  The interpreting physician's 
impression was of multi-level degenerative disc disease and 
spondylotic changes.

In an April 2000 VA treatment report, the Veteran complained 
of low back and neck pain.  It was noted that he denied any 
history of trauma.

During a May 2001 VA treatment session, the Veteran denied 
experiencing a prior spine injury.  

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  
See 38 C.F.R. § 3.102.  When a veteran seeks benefits and the 
evidence is in relative equipoise, the veteran prevails.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
preponderance of the evidence must be against the claim for 
benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 
(1996).

Spinal Disability

The Veteran claims that he incurred spinal disability, 
characterized as spondylotic changes of the lumbar spine and 
degenerative disc disease, during service.

VA treatment records dated from 1999 to 2004 show that the 
Veteran suffers from a low back disability.  The Veteran 
indicated during an October 1999 VA treatment session that he 
had been previously diagnosed as having degenerative disc 
disease during a period of incarceration.  Most 
significantly, on several occasions, in April 2000 and May 
2001, the Veteran denied a history of injury or trauma to his 
back.  The Veteran has not offered testimony or evidence as 
to how and when his back was injured during service.  
Furthermore, the treatment records from 1999 to 2004 contain 
no medical evidence linking his current spinal disability to 
service.

At no time as the veteran alleged he had had symptomatology 
continuously since service.  Thus, to the extent that the 
Veteran or his representative is contending that his current 
neck or back disability is related to active service, neither 
is competent to comment on medical matters such as etiology.  
See Espiritu v. Derwinski, 2 Vet. App. 491, 494-95 (1992); 
see also 38 C.F.R. § 3.159(a)(1) (2008) (competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions).  Accordingly, the 
Veteran's statements as to etiology, implied or otherwise, 
offered by the Veteran in support of his claim are not 
competent medical evidence.

In conclusion, the record fails to show competent and 
probative evidence of a spinal disability in service or for 
many years thereafter, and the preponderance of the evidence 
is against a finding that his disability is due to or 
aggravated by service.  The Veteran never offered an argument 
or medical evidence as to how he acquired his current 
disability.  Furthermore, as he told VA treatment providers 
that his medical history was negative for back or spinal 
trauma or injury, the only positive evidence regarding the 
etiology of the Veteran's spinal disability militates heavily 
against finding a nexus to service.  Therefore, the Board 
finds that the preponderance of the evidence is against the 
claim, and the appeal must therefore be denied.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102; see Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

ORDER

Entitlement to service connection for back disability, 
characterized as spondylotic changes of the lumbar spine, is 
denied.

Entitlement to service connection for neck disability, 
characterized as degenerative disc disease, is denied.


REMAND

The Veteran claims that he contracted hepatitis C during his 
period of Active Duty for training, dated from April 1973 to 
January 1974.  Hepatitis C risk factors were noted as 
inoculation with an air gun while in service, receiving 
tattoos, and intravenous drug use.  

In November 2003, a VA gastroenterologist wrote a letter 
offering an opinion as to the etiology of the Veteran's 
hepatitis C.  In his letter, the physician noted that the 
Veteran was diagnosed as having hepatitis C at the VA 
hospital in Loma Linda, California, in October 1999.  He 
indicated that the Veteran received a complete liver "work-
up" in July 2001 and was shown to already exhibit definite 
signs of liver decompensation from cirrhosis.  The Veteran 
was not a candidate for hepatitis C treatment due to a 
history of severe adverse psychological medication side 
effects with previous treatment and his decompensated liver 
status.  During an interview with the VA hospital, the 
Veteran indicated several risk factors, including tattoos 
received in 1973, air gun inoculation while on active duty in 
the military, and intravenous drug use from 1973 to 1976.  
The doctor concluded by noting that he could not rule out the 
possibility of hepatitis C transmission from one of the 
Veteran's claimed risk factors.  Clearly, the doctor did not 
have an accurate history of the Veteran.  Elsewhere, the 
Veteran reported a decades' long history of heroin abuse.  In 
light of the November 2003 letter from the VA 
gastroenterologist, a remand is required to obtain a fully 
informed medical opinion.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC should return the claims file 
to the VA gastroenterologist at the Loma 
Linda VA Medical Center who prepared the 
November 2003 letter discussing the 
Veteran's hepatitis C, if he is available.  
The physician should review the claims 
file.  The physician should provide an 
opinion as to whether it is at least as 
likely as not (50 percent or greater 
probability) that the Veteran's hepatitis 
C is etiologically related to service.  A 
rationale should be offered for any 
opinion given.

2.  If the author of the November 2003 
letter is not available to review the 
Veteran's record and offer a medical 
opinion, the Veteran should be scheduled 
for a VA examination to determine the 
nature and etiology of the Veteran's 
hepatitis C.  The claims file should be 
made available to the examiner for review.  
The physician should provide an opinion as 
to whether it is at least as likely as not 
(50 percent or greater probability) that 
the Veteran's hepatitis C is etiologically 
related to service.  A rationale should be 
offered for any opinion given.

3.  Thereafter, the RO/AMC should 
readjudicate the Veteran's claim for 
service connection for hepatitis C.  If 
the benefit sought on appeal remains 
denied, the Veteran and his representative 
should be provided with an SSOC.  An 
appropriate period of time should be 
allowed for response before the claims 
file is returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


